                                   1

                                   2

                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     HARVENIA BRYANT-JACKSON,                            Case No. 17-cv-02204-JCS
                                                        Plaintiff,
                                   8
                                                                                             ORDER REGARDING LETTER
                                                 v.
                                   9
                                                                                             Re: Dkt. No. 17
                                  10     CONTRA COSTA REGIONAL MEDICAL
                                         CENTER AUXILIARY,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13
                                  14          In 2017, Defendant Contra Costa Regional Medical Center Auxiliary (“CCRMCA”)

                                  15   removed this case from state court and moved to dismiss. Plaintiff Harvenia Bryant-Jackson, pro

                                  16   se, filed her consent to the jurisdiction of a magistrate judge under 28 U.S.C. § 636(c) but neither

                                  17   responded to the motion to dismiss nor appeared at the June 30, 2017 hearing. On June 30, 2017,

                                  18   the Court dismissed the only federal claim in the case under the Health Insurance Portability and

                                  19   Accountability Act of 1996 (“HIPAA”) and, lacking subject matter jurisdiction over the remaining

                                  20   claims, remanded sua sponte for all further proceedings to occur in the California Superior Court

                                  21   for Contra Costa County, where Bryant-Jackson originally filed the case. See dkt. 12.

                                  22          In a letter dated June 29, 2021 and filed July 2, 2021 (dkt. 17) Bryant-Jackson now seeks

                                  23   this Court’s assistance in obtaining a monetary recovery and other relief from CCRMCA. The

                                  24   case has been closed in this Court for more than four years, and the time for whatever challenge

                                  25   Byrant-Jackson might have asserted to the Court’s order dismissing her HIPAA claim and

                                  26   remanding her remaining claims to state court has long since expired. Moreover, the Court cannot

                                  27   provide legal advice to litigants. Any further letters in this closed case will not receive a response.

                                  28          Bryant-Jackson may wish to consult with the Federal Pro Bono Project’s Pro Se Help Desk
                                   1   for assistance. Lawyers at the Help Desk can provide basic assistance to parties representing

                                   2   themselves but cannot provide legal representation. Although in-person appointments are not

                                   3   currently available due to the COVID-19 public health emergency, Bryant-Jackson may contact

                                   4   the Help Desk at (415) 782-8982 or FedPro@sfbar.org to schedule a telephonic appointment.

                                   5           The Clerk shall serve copies of this order on Bryant-Jackson by mail at both the Concord

                                   6   address appearing on the docket of this case and the Sacramento return address appearing on her

                                   7   recent letter.

                                   8           IT IS SO ORDERED.

                                   9   Dated: July 6, 2021

                                  10                                                  ______________________________________
                                                                                      JOSEPH C. SPERO
                                  11                                                  Chief Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                       2
